154 U.S. 674
14 S.Ct. 1211
26 L.Ed. 1069
UNITED STATESv.FERDINAND C. CANDA et al.
No. 257.
April 10, 1882.

The Attorney General and the Solicitor General, for the United States.
Mr. Chief Justice WAITE delivered the opinion of the court.


1
This case comes here on a certificate of division as to questions arising on a motion to quash an information, and must be dismissed for want of jurisdiction, on the authority of U. S. v. Rosenburgh. 7 Wall. 580, and U. S. v. Avery, 13 Wall. 251. It is consequently so ordered.